DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/7/2017 has been entered.

Claims 1-23 are pending and they are presented for examination.  

Response to Amendment

Applicant's arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pat 9672054) (hereafter Gupta) in view of Nickolov et al. (Pub 20140040343) and further in view of Yamamoto et al. (Pub 20190188036) (hereafter Yamamoto).

As per claim 1, Gupta teaches: 
A method for workload migration control, the method comprising: 
providing a user interface;
receiving a user input at the user interface that selects a workload to migrate to a target computing environment, the workload executing on two or more virtual machines;
invoking a migration process to migrate the two or more virtual machines from a source computing environment to the target computing environment based on the selection of the workload;  ([Column 1 line 5-37], Specifically, systems and methods are disclosed which facilitate migrations of virtual machine instances between physical host computing devices. In one embodiment, a migration manager, such as a component of a hypervisor that manages virtual machine instances hosted on a source computing device, receives a request to migrate a virtual machine instance to a target computing device. In response to the request, the migration manager begins the migration by entering into a "memory-copy" phase. In this phase of the migration, the virtual machine continues to run and the migration manager copies the memory and any additional information from the source to the target. [Column 3 line 34-49], The migration manager monitors or otherwise obtains information regarding the data transmission, one or more virtual machine instances being migrated, and relevant usage of computing resources.  [Column 3 line 23-33], The migration manager then processes the migration initiation command and initiates data transmission (e.g., copying memory data) for the migration from the source computing device to the target computing device.)
after the migration process has begun, receiving another user input comprising a re-prioritization input at the user interface during the migration process for the two or more virtual machines, the re-prioritization input identifying a virtual machine as a prioritized virtual machine from among the two or more virtual machines; ([Column 3 line 23-33], In other embodiments, the initiation command may also specify actions that the migration manager should take upon detecting a migration event, such as to send status report of the migration to the migration coordinator, to suspend or delay the migration…  [Column 3 line 1-22], In one embodiment, the initiation command could be as simple as a "start migration" command.  The migration events may be related to completion of a phase of the migration, such as the convergence on a set of active memory pages. The migration events may be related to an exception associated with the migration, such as an anomaly occurred with the network connection between the source and the target. The migration events may be time-based, such as detection of a passage of specified period of time since the beginning of memory copy, etc.  [Column 10 line 1-17], The migration coordinator 114 may use the status information to facilitate management of the service provider network 102, for example, by adjusting or prioritizing computing resource allocations for migration of multiple virtual machine instances.  [Column 8 line 21-60], the migration coordinator 114 may prioritize and coordinate the multiple migrations accordingly or may decide not to proceed with some of the migrations. [Column 10 line 45-63], In some embodiments, the migration coordinator 114 may use the reported migration event information or the client input to facilitate management of the service provider network 102, for example, by adjusting computing or networking resource allocations to facilitate the migration or to prioritize or coordinate multiple migration processes.)
in response to receiving the re-prioritization input, suspending migration of a virtual machine while continuing progression of the migration process of the prioritized virtual machine that is not suspended; and ([Column 10 line 1-17], The migration coordinator 114 may use the status information to facilitate management of the service provider network 102, for example, by adjusting or prioritizing computing resource allocations for migration of multiple virtual machine instances.  [Column 8 line 21-60], the migration coordinator 114 may prioritize and coordinate the multiple migrations accordingly or may decide not to proceed with some of the migrations. [Column 10 line 45-63], In some embodiments, the migration coordinator 114 may use the reported migration event information or the client input to facilitate management of the service provider network 102, for example, by adjusting computing or networking resource allocations to facilitate the migration or to prioritize or coordinate multiple migration processes.  [Column 3 line 23-33], In other embodiments, the initiation command may also specify actions that the migration manager should take upon detecting a migration event, such as to send status report of the migration to the migration coordinator, to suspend or delay the migration…)
releasing, after performing a migration task for the prioritized virtual machine, the suspended virtual machine to continue the migration process. ([Column 10 line 1-17], The migration coordinator 114 may use the status information to facilitate management of the service provider network 102, for example, by adjusting or prioritizing computing resource allocations for migration of multiple virtual machine instances.  [Column 8 line 21-60], the migration coordinator 114 may prioritize and coordinate the multiple migrations accordingly or may decide not to proceed with some 
However, Gupta does not explicitly disclose providing a user interface;
receiving a user input at the user interface that selects a workload to migrate to a target computing environment, the workload executing on two or more virtual machines;
invoking a migration process to migrate the two or more virtual machines from a source computing environment to the target computing environment based on the selection of the workload;	
Nickolov teaches providing a user interface;
receiving a user input at the user interface that selects a workload to migrate to a target computing environment, the workload executing on two or more virtual machines;
based on the selection of the workload; ([Paragraph 799], For example, as illustrated in the example embodiment of FIG. 10, when the user clicks on data center object 1004, the user may be presented with additional information (e.g., 1004a) relating to that data center. Additionally, in some embodiments, the user may be presented with an option to move or migrate the selected application from its current data center location (e.g., 1002) to the newly selected data center… [Paragraph 116], In at least one embodiment, a distributed application may be characterize as an application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments.  [1057], Application Migration Between Geographically Distributed Grid Servers/Data Centers…  [1067], As shown at (2) (FIG. 19), it is assumed that a user (e.g., 1902) accesses the target server grid (Server Grid B) in order to Initiate Application Migration of the identified application ("Test" App) from Source Grid 1812 to Target Grid 1822.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Gupta wherein a workload/two or more VMs are migrated from a source to target destination, during migration re-prioritization input is received identifying a prioritized VM, migration of a VM is suspended and released, into teachings of Nickolov wherein a user is provided with an user interface for selecting a workload (i.e. application) executing on two or more VMs for migration, because this would enhance the teachings of Gupta wherein by providing the user interface for selecting a distributed application for migration allows 
However, Gupta and Nickolov do not explicitly disclose receiving another user input comprising a re-prioritiziation input at the user interface.
Yamamoto teaches receiving another user input comprising a re-prioritiziation input at the user interface. ([Paragraph 175], Regarding this point, with the computer system 1, because a migration schedule (migration order and migration priority) is output, the user can correct the migration schedule or change the hardware resource expansion schedule so that the migration of programs with high usage is not postponed.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Gupta and Nickolov wherein a workload/two or more VMs are migrated from a source to target destination, during migration re-prioritization input is received identifying a prioritized VM, migration of a VM is suspended/released and a user is provided with an user interface for selecting a workload (i.e. application) executing on two or more VMs for migration, into teachings of Yamamoto wherein another user input comprising a re-prioritiziation input at the user interface is provided, because this would enhance the teachings of Gupta and Nickolov wherein by providing a user interface to allow user input to re-prioritize the priority of virtual machine migration, the user can correct the priority of the virtual machine migration when necessary to ensure high usage virtual machine migration is not postponed.

As per claim 2, rejection of claim 1 is incorporated:
Gupta teaches further comprising: collecting a source entity attribute from the source computing environment; and 
accessing the source entity attribute to identify a candidate virtual machine to suspend. ([Column 5 line 39-64], The virtual machine manager 110 may include a migration manager 140, which monitors the virtual machine instances 108 hosted by the respective physical machine 112 in which the migration manager 140 resides. Alternatively, the migration manager 140 may be a software module independent of the virtual machine manager 110, executing on the physical computing device 112 or one or more associated computing devices. Illustratively, the migration managers 140 are capable of monitoring or otherwise obtaining information regarding the resource usage of each virtual machine instance 108. As described above, this resource usage may correspond to a virtual machine instance 108's use of RAM or access requests to RAM. In some embodiments, the resource use may correspond to a virtual machine instance 108's use of other resources, such as hard disk drive (HDD) usage, central processing unit (CPU) usage, graphics processing unit (GPU) usage, or network resources. Additionally, various metrics of resource use may be applied to monitored resources. Examples of such metrics include, but are not limited to, the amount of resources used, the change velocity of resource use, and the latency associated with a resource use. Though these resources are described for illustrative purposes, one of ordinary skill in the art will appreciate that the migration manager 140 may monitor or otherwise obtain information regarding any resources available to the virtual machine instances 108.)

As per claim 3, rejection of claim 1 is incorporated:
Gupta teaches wherein the prioritized virtual machine is selected at the user interface. ([Column 10 line 45-63], In some embodiments, the migration coordinator 114 may use the reported migration event information or the client input to facilitate management of the service provider network 102, for example, by adjusting computing or networking resource allocations to facilitate the migration or to prioritize or coordinate multiple migration processes.)

As per claim 4, rejection of claim 1 is incorporated:
Gupta teaches wherein the source computing environment comprises a first hypervisor type and the target computing environment comprises a second hypervisor type. ([Column 5 line 26-38], Each physical computing device 112 can execute a virtual machine manager 110 to manage multiple aspects of virtual machine instances. Such a virtual machine manager 110 may often be referred to as a "hypervisor."  [Column 6 line 18-57], Such a determination can be made based on information obtained from various virtual machine managers 110 or migration managers 140. [Column 4 line 49 -59], Specifically, while various embodiments and aspects of the present disclosure will be described with regard to illustrative components of host computing devices, one or more aspects of the present disclosure can be applied with regard to different types or configurations of physical computing devices or combinations thereof.)

As per claim 5, rejection of claim 1 is incorporated:
 wherein the migration process comprises powering down at least one of the two or more virtual machines. ([Column 3 line 51-66], virtual machine needs to be stopped or shut down at the source device before the frequently accessed memory pages can be copied) where the migration manager needs to request a further command from the migration coordinator, the migration manager may report the migration event to the migration coordinator.)

As per claim 6, rejection of claim 1 is incorporated:
Gupta teaches further comprising: modifying an in-process migration state of the suspended virtual machine. ([Column 10 line 1-17], The migration coordinator 114 may use the status information to facilitate management of the service provider network 102, for example, by adjusting or prioritizing computing resource allocations for migration of multiple virtual machine instances.  [Column 8 line 21-60], the migration coordinator 114 may prioritize and coordinate the multiple migrations accordingly or may decide not to proceed with some of the migrations. [Column 10 line 45-63], In some embodiments, the migration coordinator 114 may use the reported migration event information or the client input to facilitate management of the service provider network 102, for example, by adjusting computing or networking resource allocations to facilitate the migration or to prioritize or coordinate multiple migration processes.  [Column 3 line 23-33], In other embodiments, the initiation command may also specify actions that the migration manager should take upon detecting a migration event, such as to send status report of the migration to the migration coordinator, to suspend or delay the 

As per claim 7, rejection of claim 6 is incorporated:
Gupta teaches wherein the in-process migration state is at least one of, a seed state, a suspended state, a cutover ready state, a cutover state, a last update state, or an activate state. ([Column 10 line 1-17], The migration coordinator 114 may use the status information to facilitate management of the service provider network 102, for example, by adjusting or prioritizing computing resource allocations for migration of multiple virtual machine instances.  [Column 8 line 21-60], the migration coordinator 114 may prioritize and coordinate the multiple migrations accordingly or may decide not to proceed with some of the migrations. [Column 10 line 45-63], In some embodiments, the migration coordinator 114 may use the reported migration event information or the client input to facilitate management of the service provider network 102, for example, by adjusting computing or networking resource allocations to facilitate the migration or to prioritize or coordinate multiple migration processes.  [Column 3 line 23-33], In other embodiments, the initiation command may also specify actions that the migration manager should take upon detecting a migration event, such as to send status report of the migration to the migration coordinator, to suspend or delay the migration…)

As per claim 8, rejection of claim 6 is incorporated:
 wherein modifying the in-process migration state causes a state transition between any of, a seed state, a suspended state, a cutover ready state, a cutover state, a last update state, or an activate state. ([Column 10 line 1-17], The migration coordinator 114 may use the status information to facilitate management of the service provider network 102, for example, by adjusting or prioritizing computing resource allocations for migration of multiple virtual machine instances.  [Column 8 line 21-60], the migration coordinator 114 may prioritize and coordinate the multiple migrations accordingly or may decide not to proceed with some of the migrations. [Column 10 line 45-63], In some embodiments, the migration coordinator 114 may use the reported migration event information or the client input to facilitate management of the service provider network 102, for example, by adjusting computing or networking resource allocations to facilitate the migration or to prioritize or coordinate multiple migration processes.  [Column 3 line 23-33], In other embodiments, the initiation command may also specify actions that the migration manager should take upon detecting a migration event, such as to send status report of the migration to the migration coordinator, to suspend or delay the migration…)

As per claim 9, rejection of claim 1 is incorporated:
Gupta teaches wherein the workload comprises a virtual machine, a virtual disk, or an executable container. ([Column 1 line 5-37], Specifically, systems and methods are disclosed which facilitate migrations of virtual machine instances between physical host computing devices. In one embodiment, a migration manager, such as a component of a hypervisor that manages virtual machine instances hosted on a source 
Nickolov also teaches ([Paragraph 116], In at least one embodiment, a distributed application may be characterize as an application made up of distinct components (e.g., virtual appliances, virtual machines, virtual interfaces, virtual volumes, virtual network connections, etc.) in separate runtime environments.)

As per claims 10-18.  These are non-transitory computer readable medium claims corresponding to the method claims 1-9.  Therefore, rejected based on similar rationale.

As per claim 19-23.  These are system claims corresponding to the method claims 1, 2 and 4-6.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG U KIM/Primary Examiner, Art Unit 2196